

117 HR 5029 IH: Expanding the Families of Veterans Access to Mental Health Services Act
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5029IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Rouzer introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to furnish Vet Center readjustment counseling and related mental health services to members of the families of members or veterans of the Armed Forces who died by suicide, and other purposes.1.Short titleThis Act may be cited as the Expanding the Families of Veterans Access to Mental Health Services Act.2.Eligibility for mental health servicesSection 1712A(a)(1) of title 38, United States Code, is amended—(1)in subparagraph (A)(ii)—(A)in subclause (I), by striking and;(B)in subclause (II), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(III)in the case of a veteran or member who died by suicide, to the degree that counseling furnished to such individual is found to aid in coping with the effects of such suicide.;(2)in subparagraph (B)(i)(II)—(A)in item (aa), by striking or;(B)in item (bb), by striking the period at the end and inserting ; or; and(C)by adding at the end the following;(cc)coping with the effects of a suicide described in subclause (III) of such act.; and(3)in subparagraph (C)(vii)—(A)in subclause (I), by striking or at the end;(B)in subclause (II), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(III)veteran or member of the Armed Forces who died by suicide..3.Effective dateThe amendments made by section 2 shall apply with respect to family members of a member or veteran who died by suicide before, on, or after the date of the enactment of this Act.